The Attorney              General         of Texas
                                                October    4,   1979
MARKWiiltE
Attorney Qeneml

                            Dr. Kenneth II. Ashwath                    Opinion No. MW-64
                            Coordinating Board
                            Texas College and University System        Re: Authority of governing board
                            P. 0. Box 12788, Capitol Station           to change name of statutorily
                            Austin, Texas 787ll                        authorized institutions of higher
                                                                       education.
                            Dear Dr. Ashwath:

4sN rIben. An., suite lso          You inquire about the authority of governing boards and the
El PW. TX. wsos             Coordinating Board, Texas College and Unfverslty System, to rename
0ws13-34M
                            statutorily authorized institutions of higher education.
                                   The names of the institutions about which you inquire are established
                            by statute. We belleve an administrative body lacks authority to chaige a
                            statutorily established name. An administrative agency has only those
                            powers expressly conferred by statute or .implIed therefrom. Stauffer v.
                            City of San Antonio, 344 S.W.2d 158 (Tex. 198ll. It may not promulgate rules
                            that conflict with general law. State v. Jackson, 378 S.W.2d 341 (Tex. 1984);
                            see also Brown Bxpreor, Inc. v. Railroad Commission, 415 S.W.2d 394 (Tex.
                                       IIY Industrial Accident Board, 358 S.W.2d 874 (Tex. Civ. App. -
                            =82          ,”
                                          writ ref%B. The legislature has amen&d the Education Code on
                            numerous occasions to change the name of a state college or university.
                            See, e.g., Educ. Code S 87.001 (Tarleton State University); S 87.101(Prairie
                            View A&M Unlversityk S 104.01(University System of South Texas); 9 ll3.01
                            (Texas Eastern University). See also Attorney General Opinions WW-1035
                            (198B (name of the “Agricultural and Mechanical Collage of Texas” may be
                            changed by act of the legislature and does not require constitutional
                            amendment); WW-473 (1958) (water control and improvement district may
                            not change its name). ‘We find no provision expressly authorizing the
                            Coordinating Board cr the Regents of the various colleges and universities to
                            change the name of an institution under their jurisdiction. Accordingly, the
                            statutorily established name of a state-supported college or university may
                            not be changed in the absence of authority granted by the legislature.
                                                          SUMMARY
                                       The Coordinating Board and the governing boards of
                                       state-supported colleges and universities may not




                                                          P. 199
Dr. Kenneth II. Ashworth     -   Page TWO (Mw-641


           change the legislatively established name of an institution under
H          their jurisdiction.
                                             vwLrz

                                             MARK WHITE
                                             Attorney General of Texas

JOHN W. PAINTER, JR.
First Assistant Attorney General
TED L. HARTLEY
Executive Assistant Attorney General
Prepared by Susan Garrison
Assistant Attorney General
 %
APPROVED:
OPINION COMMITTEE
C. Robert Heath, Chairman
David B. Brooks
Susan Garrison
Rick Gilpin
William G Reid
Bruce Youngblood
Lonny Zwiener




                                        p.   20.0